[Cite as State v. Watkins, 2020-Ohio-1517.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :               No. 19AP-522
                                                                  (C.P.C. No. 14CR-2912)
v.                                                   :
                                                                (REGULAR CALENDAR)
Wendell X. Watkins, Sr.,                             :

                 Defendant-Appellant.                :



                                              D E C I S I O N

                                      Rendered on April 16, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Sheryl L.
                 Prichard, for appellee.

                 On brief: The Law Office of Eric J. Allen, Ltd., and Eric J.
                 Allen, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Wendell X. Watkins, Sr., appeals from a judgment of
the Franklin County Court of Common Pleas denying his motion to correct a void judgment.
For the following reasons, we affirm.
I. Factual and Procedural Background
        {¶ 2} Following a jury trial in January 2016, Watkins was convicted of aggravated
burglary, aggravated robbery, robbery, and having a weapon while under disability. The
evidence at trial demonstrated that, during the early morning hours of October 21, 2012,
Watkins and Ryan Bundy entered the home of David Hayes, brandished a firearm, and
robbed Hayes of his substantial gambling winnings from that night. In State v. Watkins,
10th Dist. No. 16AP-142, 2016-Ohio-8272, this court affirmed the judgment of conviction
No. 19AP-522                                                                               2


and sentence entered by the Franklin County Court of Common Pleas. Watkins filed an
application to reopen the appeal, which this court denied in State v. Watkins, 10th Dist. No.
16AP-142 (Oct. 19, 2017) (memorandum decision). In June 2019, Watkins filed a motion
to correct a void judgment, arguing his aggravated burglary and aggravated robbery
convictions were allied offenses of similar import and thus should have been merged for
the purpose of sentencing pursuant to R.C. 2941.25(A). A few weeks later, the trial court
summarily denied the motion.
       {¶ 3} Watkins timely appeals.
II. Assignment of Error
       {¶ 4} Watkins assigns the following error for our review:
              The trial court abused its discretion in denying appellant's
              motion to correct a void judgment.

III. Discussion
       {¶ 5} In his sole assignment of error, Watkins alleges the trial court abused its
discretion in denying his motion to correct a void judgment. He contends the trial court
entered a void judgment when it allegedly imposed multiple punishments for allied offenses
of similar import. This assignment of error is not well-taken.
       {¶ 6} R.C. 2941.25(A) provides that "[w]here the same conduct by defendant can
be construed to constitute two or more allied offenses of similar import, the indictment or
information may contain counts for all such offenses, but the defendant may be convicted
of only one." Consequently, when a "trial court concludes that the accused has in fact been
found guilty of allied offenses of similar import, imposing separate sentences for those
offenses is contrary to law and the sentences are void on the face of the judgment of
conviction." State v. Williams, 148 Ohio St. 3d 403, 2016-Ohio-7658, ¶ 29. However,
"when a trial court finds that convictions are not allied offenses of similar import, or when
it fails to make any finding regarding whether the offenses are allied, imposing a separate
sentence for each offense is not contrary to law and any error must be asserted in a timely
appeal or it will be barred by principles of res judicata." Williams at ¶ 26; see State v.
Stevens, 2d Dist. No. 28474, 2020-Ohio-825, ¶ 13 (internal quotations omitted) ("[i]t is
well-established that the issue of merger of allied offenses of similar import must be raised
in an appellant's direct appeal or it is barred by res judicata").
No. 19AP-522                                                                             3


         {¶ 7} At sentencing, Watkins and the state briefly argued as to whether the
aggravated burglary and aggravated robbery offenses were allied offenses of similar import.
The trial court did not make a finding that the offenses were allied offenses of similar
import. Instead, the trial court declined to merge the offenses, and Watkins did not
challenge this decision in his direct appeal. Consequently, res judicata principles bar him
from raising this issue in a collateral challenge. Because the trial court did not err in
overruling Watkins' motion to correct a void judgment, we overrule his sole assignment of
error.
IV. Disposition
         {¶ 8} Having overruled Watkins' sole assignment of error, we affirm the judgment
of the Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.

                            BROWN and NELSON, JJ., concur.